Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE DISTRICT COUNCIL NO. 9
PAINTING INDUSTRY INSURANCE FUND and
TRUSTEES OF THE DISTRICT COUNCIL NO. 9
PAINTING INDUSTRY ANNUITY FUND and
TRUSTEES OF THE DISTRICT COUNCIL NO. 9
FINISHING TRADES INSTITUTE and TRUSTEES

OF THE INTERNATIONAL UNION OF PAINTERS
AND ALLIED TRADES NATIONAL PENSION FUND
and THE DISTRICT COUNCIL NO. 9 INTERNATIONAL
UNION OF PAINTERS AND ALLIED TRADES,

Index No.: 21-CIV-737

COMPLAINT

Plaintiffs,
-against-

AMERICAN VENTURE CONSTRUCTION LLC,

Nee Nee ee” ee” Se” ee” Se ee ee ae ee ee ee ee es ee

Defendant.

 

Plaintiffs, Trustees of the District Council No. 9 Painting Industry Insurance Fund and Trustees of
the District Council No. 9 Painting Industry Annuity Fund and Trustees of the District Council No. 9
Finishing Trades Institute and Trustees of the International Union of Painters and Allied Trades National
Pension Fund (hereinafter referred to as the “Funds”) (collectively referred to as “Plaintiffs”) and District
Council No. 9 International Union of Painters and Allied Trades, (hereinafter referred to as the “Union”)
or (collectively referred to as “Plaintiffs”) by their attorneys Barnes, Iaccarino & Shepherd LLP allege as
follows:

NATURE OF THE ACTION AND JURISDICTION AND VENUE

1. This civil action is based on the provisions of Section 301 of the Labor Management Relations
Act of 1947 (hereinafter referred to as the "Taft-Hartley Act") 29 U.S.C. Section 185, and Section
502(a)(3) and Section 515 of the Employee Retirement Income Security Act, as amended (hereinafter

referred to as "ERISA") (29 U.S.C. Section 1132(a)(3) and 29 U.S.C. 1145),
Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 2 of 10

2. Jurisdiction is conferred upon this Court by Section 301 of the Taft-Hartley Act (29 U.S.C.
Section 185) and Sections 502(e)(1) and 502(f) of ERISA (29 U.S.C. Sections 1132(e)(1) and 1132(f));
and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.

3. Venue properly lies in this District under the provisions of 502(e)(2) of ERISA (29 U.S.C.
Section 1132(e)(2)) and Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185) and 28 U.S.C.
Section 1391(b).

4. This action is brought by the respective Trustees of the Funds in their fiduciary capacities for
monetary damages and other equitable relief under ERISA and for breach of a labor contract to secure
performance by an Employer of specific statutory and contractual obligations to submit the required
monetary contributions and/or reports to the Plaintiffs in a timely fashion and to permit and cooperate in
the conduct of an audit.

PARTIES

5. The Plaintiffs’ Trustees are, at all relevant times, the fiduciaries of jointly administered multi-
employer, labor management trust funds as defined by Section 3(21)(A) and Section 502(a)(3) of ERISA
(29 U.S.C. Sections 1002(21)(A) and 1132(a)(3)). The Funds are established and maintained by the
D.C.9 International Union of Painters and Allied Trades (hereinafter referred to as “the Union”) and
various Employers pursuant to the terms of Collective Bargaining Agreements and Trust Indentures in
accordance with Section 302(c)(5)(1) of the Taft-Hartley Act (29 U.S.C. Section 186 (c)(5)). The Funds
are employee benefit plans within the meaning of Sections 3(1), 3(2), 3(3) and 502(d)(1) of ERISA (29
U.S.C. Sections 1002 3(1), 3(2), 3(3) and 1132(d)(1)), and multi-employer plans within the meaning of
Sections 3(37) and 515 of ERISA (29 U.S.C. Sections 1002(37) and 1145), Plaintiffs are Trustees of the
Funds and the “plan sponsor” within the meaning of Section (3)(16)(B)(iii) of ERISA (29 U.S.C. Section

1002(16)(B)(iii)).
Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 3 of 10

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents on
whose behalf the Employer is required to contribute to the Funds pursuant to its Trade Agreement
(hereinafter referred to as the "Agreement") between the Employer and the Union. The Funds are
authorized to collect contributions on behalf of the employees from the employers, and the Plaintiffs’
Trustees as fiduciaries of the Funds are authorized to maintain suit as independent legal entities under
Section 502(d)(1) of ERISA (29 U.S.C. Section 1132(d)(1)) and are obligated to bring actions to enforce
the provisions of the Agreement that concern the protection of employee benefit rights.

7. The Funds are also the collecting agent for the Labor-Management Cooperation Initiative and
National Finishing Trades Institute, Political Action Together — Political Committee, and the Industry
Promotion Funds.

8. The Funds’ maintain an office for the transaction of business at 595 West Hartsdale Avenue,
White Plains, NY 10607, in the County of Westchester.

9. The Union is a labor organization within the meaning of Section 301 of the Taft-Hartley Act
(29 U.S.C. Section 185) which represents employees in an industry affecting commerce as defined in
Section 501 of the Taft-Hartley Act (29 U.S.C. Section 142), and Section 3(4) of ERISA (29 U.S.C.
Section 1002(4)), and as further defined in Section 12 of the General Associations Law of the State of
New York.

The Union brings this action for dues check-offs and other contributions owed pursuant to the
Trade Agreement.

10. The Union maintains an office and is administered at 595 West Hartsdale Avenue, White
Plains, NY 10607, in the County of Westchester.

11. Upon information and belief, the Defendant, American Venture Construction LLC,
(hereinafter referred to as “the Employer” or the ‘““Defendant’’) at all relevant times, was and is an

“employer” within the meaning of Sections 3(5) and 515 of ERISA (29 U.S.C. Sections 1002(5) and
Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 4 of 10

1145) and was and still is an employer in an industry affecting commerce within the meaning of Section
301 of the Taft-Hartley Act (29 U.S.C. Section 185).

12. Upon information and belief, the Employer was and is a for-profit domestic corporation with
its principal place of business at 318 Kingsland Road, Landing, NJ, in the County of Morris, maintains a
P.O. Box at P.O. Box 8515, Landing, NJ 07850, in the County of Morris and is registered with the
NYSDOS with a process service address at 7 Johnson Terrace, Middletown, NJ 07748, in the County of
Monmouth.

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF

13. The Employer executed an Agreement with the Union and/or was and still is a party to an
Agreement with the Union by virtue of membership in an Employer Association.

14, The Agreement and/or Policy for Collection of Delinquent Contributions (hereinafter referred
to as the “Policy”) requires the Employer to submit contribution reports setting forth the hours that each
of its employees worked and the amount of contributions due pursuant to the rate schedules set forth in
the Agreement for all work performed by its employees covered by the Agreement and to remit such
monetary contributions in accordance with the Agreement.

15. Upon information and belief, as a result of work performed by the individual employees of the
Employer pursuant to the Agreement, there became due and owing to the Funds and Union from the
Employer contribution reports and fringe benefit contributions for the effective period of the Agreement.

16. The Employer has failed and refused to remit to the Funds and Union those reports and fringe
benefit contributions due and owing under the Agreement and Policy for the period January 1, 2018
through March 31, 2019 in the minimum amount of $292,784.03.

17. These amounts described in Paragraph 16 above are due and owing to the Funds and Union

and are based upon an audit that was conducted by the Funds’ Office.
Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 5 of 10

18. The Employer’s failure, refusal or neglect to remit the proper contributions and reports to the
Plaintiffs constitutes a violation of the Agreement between the Employer and the Union wherein the
Funds are third party beneficiaries.

19, Pursuant to the Agreement and the Policy upon the Employer’s failure to timely remit
payment of fringe benefit contributions same shall be subject to interest at the rate of 2% above prime per
annum and liquidated damages at the rate of 20% of the delinquent contributions. In addition, if
enforcement or collection procedures shall be commenced against an employer, such employer shall be
required to pay the reasonable cost of expenses including auditors’ fees, attorneys’ fees, and court costs.

20. Accordingly, pursuant to the Agreement, the Employer is liable to Plaintiffs in the minimum
amount of $292,784.03 in unpaid contributions, plus interest, liquidated damages, auditors’ fees,
attorneys’ fees, court costs and disbursements.

AS AND FOR A SECOND CLAIM FOR RELIEF

21. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “20” of this Complaint as if fully set forth at length herein.

22. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe benefit
contributions in accordance with the terms and conditions of the Agreement.

23. The Employer has failed to pay or timely pay the fringe benefit contributions and/or submit the
contribution report to Plaintiffs owed as a result of work performed by individual employees of the
Employer. Such failure to make timely payment constitutes a violation of Section 515 of ERISA (29
U.S.C. Section 1145).

24. Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon a finding of an employer
violation of Section 515 of ERISA (29 U.S.C. Section 1145), which requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of collective bargaining agreements, the

Court shall award payment to a plaintiffs’ fund the unpaid fringe benefit contributions and interest and
Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 6 of 10

liquidated damages on the unpaid principal amount due, together with attorneys’ fees, court costs and
disbursements incurred in the action.

25. The failure to pay has injured the Funds by delaying the investment of contributions and
causing unnecessary administrative costs for the Funds and has injured the participants and beneficiaries
and other contributing employers of the benefit plan in the form of lower benefits and higher contribution
amounts.

26. Accordingly, the Employer is liable to Plaintiffs under the Agreement and any Policy
concerning the payment of fringe benefit contributions and late charges and under Sections 502 and 515
of ERISA (29 U.S.C. Sections 1132 and 1145) due to the failure to pay contributions when they are due.

27, Accordingly, the Employer is liable to the Funds and Union in the minimum principal amount
of $292,7884.03 in unpaid contributions, plus liquidated damages, interest, auditors’ fees, attorneys’ fees,

court costs and disbursements pursuant to Section 502 of ERISA (29 U.S.C. Section 1132).

AS AND FOR A THIRD CLAIM FOR RELIEF

28. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “27” of this Complaint as if fully set forth at length herein.

29. Pursuant to the Agreement and the Policy, the Employer is required to permit and cooperate
with the Funds and/or their designated agents or representatives in an audit of the Employer’s financial
records for the purpose of ascertaining whether the full amount of benefit contributions have been made to
the Funds as required under the Agreement and to verify the accuracy of the Employer contribution
reports.

30. The Employer has failed and refused to allow an audit by the Funds for the period April 1,

2019 through to and including September 30, 2020.
Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 7 of 10

31. The Employer’s failure, refusal, or neglect to allow an audit constitutes a violation of the
Agreement between the Employer and the Union wherein the Funds are third party beneficiaries as well
as a violation of the Policy.

32. Pursuant to the Agreement and the Policy upon the Employer’s failure to pay contributions as
they become due, the Employer is obligated to the pay the following: the additional amount of 20% of
the total sum of contributions due and unpaid as liquidated damages; interest calculated at 2% above
prime per annum based upon the sum of all contributions due for the delinquent period; auditors’ fees and
attorneys’ fees at the hourly rate charged to the Funds for such services; and all costs incurred in initiating
the court action for collection of delinquent contributions.

33. Accordingly, the Employer must permit and cooperate in the conduct of an audit by the
Plaintiffs and is liable to Plaintiffs for benefit contributions found due and owing pursuant to an audit,
plus liquidated damages, interest, auditors’ fees, attorneys’ fees, court costs and disbursements.

AS AND FOR A FOURTH CLAIM FOR RELIEF

34, Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “33” of this Complaint as if fully set forth at length herein.

35. In accordance with ERISA Section 209, 29 U.S.C. 1059 the Employer is responsible for
maintaining the books and records sufficient to allow the Funds to conduct an audit and its failure to do so
constitutes a violation of ERISA.

36. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe benefit
contributions in accordance with the terms and conditions of Collective Bargaining Agreements and Trust
Indentures.

37. An employer who has failed to pay or timely pay the fringe benefit contributions and/or submit
the contribution reports owed as a result of work performed by individual employees of the employer

constitutes a violation of Section 515 of ERISA (29 U.S.C. Section 1145).
Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 8 of 10

38. Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon a finding of an employer
violation of Section 515 of ERISA (29 U.S.C. Section 1145), which requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of Collective Bargaining Agreements,
the Court shall award payment to a plaintiffs’ fund the unpaid fringe benefit contributions, plus interest
and liquidated damages on the unpaid principal amount due, together with auditors’ fees, attorneys’ fees,
court costs and disbursements incurred in this action.

39, The failure to permit an audit has injured the Funds by delaying the investment of
contributions that are found due pursuant to the audit and causing unnecessary administrative costs for the
Funds and has injured the participants and beneficiaries and other contributing employers of the benefit
plan in the form of lower benefits and higher contribution amounts.

40. Accordingly, the Employer is liable to Plaintiffs under the Agreement and Policy concerning
the payment of fringe benefit contributions and under Sections 209, 502 and 515 of ERISA (29 U.S.C.
Sections 1059, 1132 and 1145) due to the failure to permit an audit and pay the contributions that are due
and owing.

41. Accordingly, the Employer must permit and cooperate in the conduct of an audit and is
liable to the Funds in an amount to be determined by the audit which shall include liquidated damages,
interest, auditors’ fees and attorneys’ fees pursuant to Section 502 of ERISA (29 U.S.C. Section
1132).

AS AND FOR A FIFTH CLAIM FOR RELIEF

42. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs
“1” through “41” of this Complaint as if set forth at length herein.

43. Pursuant to ERISA and the Agreement, the Employer is required to timely submit current
fringe benefit contributions, and reports to Plaintiffs.

44. During the course of the instant action, additional contributions and/or delinquency
Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 9 of 10

charges may become due and owing. If Defendant fails to pay the contributions and/or delinquency
charges, as part of this action, at the time of trial or judgment, whichever is later, those additional

amounts should be included.

WHEREFORE, Plaintiffs respectfully pray for Judgment against Defendant, American Venture
Construction, LLC, as follows:

On the First and Second Claims for Relief:

(a) In the minimum sum of $292,784.03, representing benefit fund contributions for the period
January 1, 2018 through to and including March 31, 2019 plus interest, liquidated damages,
auditors’ fees, attorneys’ fees, court costs and disbursements all in accordance with the Trade
Agreement and the Policy for Collection of Delinquent Contributions.

On the Third and Fourth Claim for Relief:

(a) An Order requiring the Defendant to permit and cooperate in an audit of the Defendant’s
books and records by the Plaintiffs or its agents for the period April 1, 2019 through to and
including September 30, 2020;

(b) For a Judgment against the Defendant for any monies found due and owing as a result of the
audit of Defendant’s books and records which shall include the principal amount due, plus
interest calculated at 2% percent above prime per annum from the date of the delinquency,
liquidated damages calculated at 20% percent of the principal amount found due, auditors’
fees and attorneys’ fees as provided for in the Trade Agreement and/or Trust Indenture and/or
Policy for Collection of Delinquent Contributions;

(c) Court costs and disbursements as stated in Plaintiffs’ Policy for Collection of Delinquent
Contributions and as mandated by Section 502(g)(D) of ERISA, 29 U.S.C. Section
1132(g)(2)(D) and the Trade Agreement; and

On the Fifth Claim for Relief
(a) Damages in the amount of any additional contributions and/or delinquency charges,

which may become due and owing during the course of the instant action, which amount
shall include the principal plus interest and liquidated damages.
Case 7:21-cv-00737-KMK Document 1 Filed 01/28/21 Page 10 of 10

On all Claims for Relief:
(c) For such other and further relief as to the Court deems appropriate.

Dated: Elmsford, New York
January 27, 2021 Respectfully submitted,

BARNES, IACCARINO & SHEPHERD LLP

' c }
N )j aa {Monde
ana L. Henke, Esq.

Attomeys for Plaintiffs

258 Saw Mill River Road
Elmsford, New York 10523
(914) 592-1515
